Citation Nr: 0501163	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for exotropia.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The veteran served on active duty from September 1984 to 
October 1998.

In November 1998, the veteran filed a claim of entitlement to 
service connection for exotropia.  A May 1999 rating decision 
denied service connection for exotropia.  The veteran 
perfected an appeal as to that decision.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2002.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

The Board requested an additional VA eye examination under 
the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)].  A VA eye 
examination was conducted in November 2002.  The regulation 
which granted the Board the authority to engage in initial 
development of an evidentiary record was subsequently 
rendered invalid, however.  The Board accordingly  remanded 
the case to the RO in July 2003 so that the claim could be 
readjudicated in light of additional evidence which had been 
obtained.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs 327 F.3d 1339 
(Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO.]

In November 2003 and June 2004 supplemental statements of the 
case, the RO confirmed and continued its previous denial of 
service connection for exotropia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In November 1998, the veteran also filed claims of 
entitlement to service connection for gastroesophageal reflux 
disease (GERD), a left shoulder disability, and 
retropattellar pain syndrome of the knees.  The May 1999 
rating decision granted service connection for GERD, a left 
shoulder disability, retropattellar pain syndrome of the 
right knee, and retropattellar pain syndrome of the left 
knee.  A noncompensable disability rating was assigned to 
each.  The veteran perfected an appeal as to those issues.

In July 2002, the Board denied the veteran's increased rating 
claims for left shoulder and knee disabilities.  The Board 
also increased the disability rating assigned for the 
veteran's GERD to 10 percent.  Additionally, separate 10 
percent ratings were assigned for right knee instability and 
arthritis.  Those issues have therefore been resolved by the 
Board and will be discussed no further herein.  
See 38 C.F.R. § 20.1100 (2003).

The May 1999 RO rating decision also denied service 
connection for hypertension, an allergic rash of the upper 
torso, giardiasis, a low back disability, traumatic bursitis 
of the right shoulder, right biceps tendonitis, disc space 
narrowing at T11-12, insomnia, hyperlipidemia, and seborrheic 
dermatitis.  The same decision granted service connection for 
hemorrhoids and left tibia fracture residuals; noncompensable 
ratings were assigned.  To the Board's knowledge, the veteran 
has not disagreed with any of these decisions and they are 
therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

The veteran is seeking entitlement to service connection for 
exotropia.

Reason for remand

The Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified as 
amended at 38 U.S.C. § 5107(a)], requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that, 
although VCAA notice was provided to the veteran in 
connection with various issues previously raised on appeal, 
there has been no VCAA compliance letter issued regarding the 
issue of service connection for exotropia.

A recent decision of the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. § 
5103(b).  See Disabled American Veterans, supra.  Thus, if 
the record has a procedural defect with respect to notice 
required under the VCAA, this may no longer be cured by the 
Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, for the reasons stated above, this issue is 
REMANDED to VBA for the following actions:

1.	VBA should provide the veteran and his 
representative with notice which 
complies with the notification 
requirements of the VCAA; 
specifically, VBA should inform the 
veteran of what information and/or 
evidence he is responsible for 
providing to VA in connection with his 
claim and what information it is VA's 
responsibility to obtain.  

2.	VBA should also specifically request 
that the veteran identify or provide 
any recent medical records concerning 
examination or treatment of exotropia.  
VBA should obtain any records 
identified by the veteran and 
associate them with the veteran's 
claims folder, or advise the veteran 
to obtain such records himself, as 
appropriate.  

3.	After undertaking any development it 
deemed to be appropriate, VBA must 
then readjudicate the issue on appeal.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
should be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




